In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00045-CV

IN THE INTEREST OF I.C., A CHILD            §    On Appeal from the 89th District Court

                                            §    of Wichita County (DC89-FM2019-0248)

                                            §    August 19, 2021

                                            §    Memorandum Opinion by Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for a new trial. The trial

court must commence a new trial no later than 180 days after the date this court

issues the mandate in this appeal. See Tex. R. App. P. 28.4(c).

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Brian Walker
                                          Justice Brian Walker